Citation Nr: 0638981	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
bilateral knee disability.

2.  Entitlement to a total disability rating for compensation 
based on  individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1965 
to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied 
service connection for a back disability and denied 
entitlement to TDIU.

In June 2006, a hearing was held before Mark W. Greenstreet 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of the 
transcript of that hearing is of record.

The issue of entitlement to service connection for a 
psychiatric disorder is the subject of a separate decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  He presently asserts that his service-
connected bilateral knee arthritis has either caused a low 
back disorder, or that it aggravates his low back disorder.  
If either event were true, he would warrant service 
connection for a low back disorder.

The Board notes that service connection for a back disability 
on a direct basis was denied in a 1996 rating decision.  In 
light of the subsequent grant of service connection for 
bilateral knee arthritis, the large volume of medical 
evidence recently obtained, and the different basis for the 
assertion of the claim for service connection, the Board 
believes that the issue is properly addressed as involving 
service connection rather than reopening.  

There is a large volume of medical evidence of record.  Most 
of this evidence is related to treatment for the veteran's 
psychiatric disorder and his bilateral knee arthritis.  In 
July 2004, a VA magnetic resonance imaging (MRI) examination 
of the veteran's spine was conducted.  The radiology report 
revealed an impression of multi-level degenerative disease of 
the lumbar spine most notably at L4-L5 and L5-S1.  Review of 
the record reveals that the veteran has not been accorded a 
VA Compensation and Pension examination for his spine.  This 
should be done.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination(s) for a back 
disability.  The report of examination 
should include a detailed account of all 
manifestations of low back symptoms found 
to be present, and should provide a 
diagnosis of any current back disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner is requested to indicate:

*	Is it at least as likely as not that 
any current low back disorder is 
proximately due to, or the result of, 
the service-connected bilateral knee 
disability?

*	Is it at least as likely as not that 
any current low back disorder is 
increased in severity by the service-
connected bilateral knee disability?

The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

2.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for a low back disorder 
and TDIU.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


